Opinion by
Johnson, J.
At the trial it was established without contradiction that there was a legitimate difference of opinion as to the proper value of the gauge glasses for dutiable purposes. It was found that in entering the merchandise the petitioner made full and candid disclosures to the customs officials of all the facts in its possession and that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.